Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 25, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant voluntarily left his employment as a social worker at a residential substance abuse treatment facility for personal and noncompelling reasons. The record establishes that claimant, despite accommodations made by the employer, could not keep up with his workload inasmuch as he was unable to adjust to the record keeping changes implemented by the employer two years earlier. *954Due to his poor work performance, claimant received two warnings and a poor performance evaluation. The resignation tendered by claimant indicated that he “could no longer keep pace with the workload” and was leaving “for personal and professional reasons.” It is well settled that “dissatisfaction with one’s employment, including assertions of being overworked, does not constitute good cause for leaving employment” (Matter of Maine [Commissioner of Labor], 282 AD2d 854, 855 [2001]; see Matter of Rainville [Univera Healthcare CNY—Commissioner of Labor], 288 AD2d 747 [2001]). Although claimant testified that he had been receiving medical care for emotional and physical ailments engendered by work-related stress and submitted letters from his doctors to that effect, these letters were written after claimant had resigned and, while they supported claimant’s decision to quit, they did not indicate that it was medically necessary to do so. Furthermore, claimant failed to inform the employer that the stress from his job was having an adverse effect on his health. Under these circumstances, we find no basis to disturb the Board’s decision (see Matter of Dangler [Commissioner of Labor], 306 AD2d 790, 790-791 [2003]; Matter of Rainville [Univera Healthcare CNY—Commissioner of Labor], supra).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.